DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s verbal election without traverse of Group I Claims 1-10, Group A Sub species I, and Group B sub species V (Fig 1-2, 5) during phone call on March 17th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, these claims will be treated on their merits and evaluated as best understood. 
The term “configured as a crawfish” in claim 6 is a relative term which renders the claim indefinite. The limitation “configured as a crawfish” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the primary prey member is “configured as a crawfish”. For example, does the primary prey member visually resemble a crawfish and if so, to what degree does the primary prey member 
The term “configured as a shad” in claim 7 is a relative term which renders the claim indefinite. The limitation “configured as a shad” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the secondary prey member is “configured as a shad”. For example, does the secondary prey member visually resemble a shad fish and if so to what degree does it visually resemble a shad fish? Does the secondary prey member have the same coloring and/or texture of a shad fish? Is it scented like a shad fish? Is it generally the same size as a shad fish?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dages (US Pub No 2015/0020432 A1). 
Regarding claim 1, Dages discloses a fishing lure assembly (fishing lure) comprising: a primary prey member (worm bait on the top hook as seen in Fig 8) configured as fish prey of a first type (worm); and a secondary prey member (squid skirt on the bottom hook as seen in Fig 8), configured as fish prey of a second type (squid skirt), attached to the primary prey member (the worm and the skirt are attached to each other via the fishing lure frame 10); wherein the first type and the second type are different types of fish prey (the worm bait and the skirt resemble different prey as seen in Fig 8). 
Regarding claim 2, Dages discloses the fishing lure assembly of claim 1 as previously discussed. Dages further discloses wherein the primary prey member is formed of an elastomeric plastic (elastomeric baits such as artificial worms, fish, tadpoles, various insects, feathers, skirts, and the like are applied to hooks 26 and 32 of the frame 10 to form a complete lure; para 0035). 
Regarding claim 3, Dages discloses the fishing lure assembly of claim 2 as previously discussed. Dages further discloses the fishing lure assembly (fishing lure) further comprises a first fishing hook (hook 26) having a barbed end (barb 31); and the primary prey member (worm) is configured to receive (para 0035 and Fig 8), at least partially therethrough, the barbed end of the first fishing hook (para 0035 and Fig 8).  
Regarding claim 4, Dages discloses the fishing lure assembly of claim 3 as previously discussed. Dages further discloses wherein the secondary prey member is formed of an elastomeric plastic (elastomeric baits such as artificial worms, fish, tadpoles, various insects, feathers, skirts, and the like are applied to hooks 26 and 32 of the frame 10 to form a complete lure; para 0035).
Regarding claim 5, Dages discloses the fishing lure assembly of claim 4 as previously discussed. Dages further discloses wherein the fishing lure assembly (fishing lure) further comprises a second fishing hook (hook 32) having a barbed end (barb 41); and the secondary prey member (squid skirt) is configured to receive (para 0035 and Fig 8), at least partially therethrough, the barbed end of the second fishing hook (para 0035 and Fig 8).  

Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigney (US Pub No 2010/0236129 A1).
Regarding claim 1, Rigney discloses a fishing lure assembly (artificial bait for fishing) comprising: a primary prey member (crawdad like body 1; para 0022) configured as fish prey of a first type (adult crawdad); and a secondary prey member (crawdad eggs and/or baby crawdads 5; para 0022), configured as fish prey of a second type (eggs and/or baby), attached to the primary prey member (the eggs and/or baby crawdads are held by the tail 6 of the crawdad like body 6; Fig 1); wherein the first type and the second type are different types of fish prey (eggs and/or baby crawdads are a different type of fish prey then and adult crawdads).  
Regarding claim 6, Rigney discloses the fishing lure assembly of claim 1 as previously discussed. Rigney discloses the primary prey member is configured as a crawfish (crawdad like body 1; para 0022) having a first appendage (tail 6); and the secondary prey member (crawdad eggs and/or baby crawdads 5) is attached to the first appendage (the crawdad eggs and/or baby craw dads are held by the tail 6 of the crawdad like body 6; Fig 1).  
Regarding claim 8, Rigney discloses the fishing lure assembly of claim 6 as previously discussed. Rigney further discloses the first appendage (tail 6) has a holding claw (tail 6 curls/folds under the body of the lure forming a holding claw at the distal end; examiner’s annotated Fig 1) disposed at a distal end thereof (shown in examiner’s Fig 1), the holding claw 

    PNG
    media_image1.png
    332
    972
    media_image1.png
    Greyscale

Examiner’s Annotated Fig 1. Artificial Lure (Rigney)
Regarding claim 9, Rigney discloses the fishing lure assembly of claim 8 as previously discussed. Rigney further discloses the secondary prey member has a first end (right side of crawdad eggs and/or baby 5), a second end (left side of crawdad eggs and/or baby 5), and an intermediate portion (middle of crawdad eggs and/or baby 5) disposed between the first end and the second end (middle of the crawdad eggs and/or baby 5 is between the right and left side); and the intermediate portion of the secondary prey member is received within the holding chamber (middle of the crawdad eggs and/or baby 5 is held within chamber; examiner’s annotated Fig 1) such that the first end and the second end are disposed outside of the holding chamber (the right and left sides of the crawdad eggs and/or baby 5 are exposed to the external environment (outside of holding chamber)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Rigney (US Pub No 2010/0236129 A1) as applied to claim 6 above, and further in view of Smith (US Patent No 3,751,842). 
Regarding claim 7, Rigney discloses the fishing lure assembly of claim 6 as previously discussed. Rigney does not explicitly disclose the secondary prey member is configured as a shad. Smith discloses a fishing lure with a primary (body section 22) and secondary prey member (body section 20) attached to the primary prey member (Fig 1) wherein the secondary prey member (body section 20) is configured as a shad (minnow; col 1, ln 15-25). As best understood by the examiner, the secondary prey member of Smith which “simulates a small water creature, for example a minnow” as described in col 1, ln 15-25 reads on the phrase 

Claims 10 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Rigney (US Pub No 2010/0236129 A1) as applied to claim 6 above, and further in view of Mell (US Pub No 2007/0124984).
Regarding claim 10, Rigney discloses the fishing lure assembly of claim 6 as previously discussed. Rigney does not explicitly disclose the secondary prey member has a groove formed about an exterior thereof and the holding chamber is configured to engage the groove to attach the secondary prey member to the primary prey member. However, Mell discloses an artificial lure with a first member (component 18) and a second member (body 12).  Mell further discloses the second member (body 12) has a groove formed about an exterior thereof (perforation 22 on exterior of body 12); and the first member (portion of component 18 which engages perforation 22) is configured to engage the groove to attach the second member to the first member (functional language; the first member para 0022). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Rigney with the groove and structure as suggested and taught by Mell. One of ordinary skill in the art would be motivated to use the attachment mechanism as suggested and taught by Mell for an “easy transformation between different configurations which allows a user to quickly change the lure without 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huges (US-20120102815-A1), Mell (US-7272910-B2), Oswald (US-2940208-A), Vaught (US-5228230-A), Baggett (US-20180027786-A1), and Steer (US-20150230441-A1).  The cited prior art shows artificial fishing lures with a primary and a secondary member attached to one another. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644